Epperson, C.
The appellants filed a petition with the county board of Thayer county, asking for the construction of a drain with a vieiv of draining certain farm lands and public roads in that county. The petition was filed under the provisions of section 5500 et seq., Ann. St. 1907. Upon receipt of said petition, the county commissioners viewed the premises and found that the said improvement ditch or drain was not necessary, and would not be conducive to the public health, convenience or welfare, and dismissed the appellants’ petition. An appeal was taken to *690the district court, where a trial was had, and the action of the county hoard sustained.
We have not examined the evidence. The only argument made by the appellants is that the proposed improvement would be conducive to the public health, convenience and welfare, and that the drain is necessary for the reclamation of the appellants’ land. In Tyson v. Washington County, 78 Neb. 211, with which we are content, it was held in effect that the question of drainage is a matter of governmental policy, and that the power to exercise control over administrative bodies cannot be conferred upon the courts by the legislature, and that section 5514, Ann. St. 1907, in so far as it is assumed to authorize an appeal from the decision of the county board upon the question of public utility, is inoperative.
We therefore recommend that the judgment of the district court be affirmed.
Duffie, Good and Galkins, CO., concur.
By the Court: For the reasons given in the foregoing opinion, the judgment of the district court is
Affirmed.